UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-3319 DEL GLOBAL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) New York 13-1784308 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , BAY SHORE, NY (Address of principal executive offices) (Zip Code) 631-231-6400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No ý The number of shares of Registrant’s common stock outstanding as of March 2, 2010 was 22,718,306. DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES Table of Contents Page No. PART I FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS 3 Consolidated Statements of Operations for the Three Months and Six Months Ended January 30, 2010 and January 31, 2009 3 Consolidated Balance Sheets – January 30, 2010 and August 1, 2009 4 Consolidated Statements of Cash Flows for the Six Months ended January 30, 2010 and January 31, 2009 5 Notes to Consolidated Financial Statements 6-10 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10-12 Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 Item 4.CONTROLS AND PROCEDURES 13 PART II OTHER INFORMATION Item 1.LEGAL PROCEEDINGS 13 Item 5. OTHER INFORMATION 13 Item 6.EXHIBITS 14 SIGNATURES 15 EX-31.1 (EX-31.1):Certification EX-31.2 (EX-31.2):Certification EX-32.1 (EX-32.1):Certification EX-32.2 (EX-32.2):Certification PART I
